DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20200178208) in view of Park (US 20180270895).

Regarding claims 1, 9 and 17, Kim teaches a method of paging a user equipment (UE), applied to a first network device, comprising:
initiating a Radio Access Network (RAN) initial paging in a first paging area corresponding to a first network device (SN node)  when the first network device (SN node) or a second network device receives a data packet sent from a core network (Fig. 7 S718; when SN node receives data; SN node initiates paging), and 
indicating an identification (Resume ID) used by a UE, when performing a Radio Resource Control (RRC) recovery request (RRC connection resume request), in a UE “[0147] In Step S908, in order to resume the RRC connection, the UE may send the RRC CONNECTION RESUME REQUEST message or new message to the SN. This message also includes the Resume ID and short MAC-I to identify the UE context in the SN and MN” “[0161] In Step S920, the SN may send to the UE the RRC CONNECTION RESUME message to indicate that the MN and SN can find the previously stored UE context based on the Resume ID”), 
However, Kim implicitly but does not explicitly teach the identification (Resume ID) in the RRC resume request is also in the RAN initial paging.  For completeness, Park is added to show the explicit teaching of the identification/resume ID is also in the RAN initial paging ([0325] “the one or more core network paging messages and/or the paging messages may comprise an indication parameter indicating that the wireless device is in an RRC inactive state.. the one or more core network paging messages and/or the paging messages may comprise an indication parameter indicating that an anchor base station (e.g. the first base station) has a UE context of the wireless device. In an example, the indication parameter may comprise a resume identifier (ID)”).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of invention to modify Kim’s teaching of paging and RRC Resume Request to also include Park’s teaching of using the same identification (Resume ID) in RRC Resume request to also be in the paging message to facilitate paging process with simplicity by not having too many different identifications.
It is noted that the method includes contingent (steps) limitations not carrying patentable weight, however for compact prosecution all recitations have been addressed.  See MPEP 2111.04 (II). 
 

Regarding claim 17, it has similar limitations as claim 1 and thus is rejected for the same reasons as claim 1. Kim further teaches a processor (Fig. 14; 1421 processor), a network interface (Fig. 14; 1423 transceiver).


Regarding claims 2 and 10, the combination of Kim and Park teaches the method of claim 1, further comprising:
triggering the second network device to initiate a RAN initial paging in a corresponding second paging area when the first network device receives the data packet sent from the core network (Kim, Fig. 7; step triggers RAN paging step S716, and notifying the second network device of data radio bearer (DRB) identification (ID) information corresponding to the received data packet (Kim, Fig. 7; S720); Park; [0285] “A UE context (e.g. a wireless device context) may comprise at least one of an access stratum context, one or more radio link configuration parameters, bearer (e.g. data radio bearer ( DRB)”).

Regarding claims 3 and 11, the combination of Kim and Park teaches the method of claim 1, wherein when the first network device or the second network device receives the data packet sent from the core network, initiating the RAN initial paging in the first paging area corresponding to the first network device further comprises:
] “In Step S716, when the SN receives the downlink data from the NGC, the SN may buffer the data and trigger the Paging procedure to find the UE. That is, the SN may trigger paging procedure with the information, such as RAN paging context”), and receiving a DRB identification (ID) information corresponding to the received data packet sent by the second network device (Park; [0285] “A UE context (e.g. a wireless device context) may comprise at least one of an access stratum context, one or more radio link configuration parameters, bearer (e.g. data radio bearer ( DRB)”).

Regarding claims 4 and 12, the combination of Kim and Park teaches the method of claim 1, wherein indicating the identification used by the UE, when performing the RRC recovery request (Kim Fig. 9; Step S908 “:), in the RAN initial paging to be the UE context identification assigned by the first network device or the UE context identification assigned by the second network device, comprises:
when a RAN node in a paging area has an X2/Xn connection with one of the first network device and the second network device (Kim [0039] “the BSs are connected through an X2 interface.” [0070] Interfaces for transmitting user traffic or control traffic may be used. The UE 10 and the gNB 40 may be connected by means of a Uu interface. The gNBs 40 may be interconnected by means of an X2 interface. Neighboring gNBs 40 may have a meshed network structure based on an Xn interface.”), indicating the UE context identification used by the UE, when performing “[0147] In Step S908, in order to resume the RRC connection, the UE may send the RRC CONNECTION RESUME REQUEST message or new message to the SN. This message also includes the Resume ID and short MAC-I to identify the UE context in the SN and MN.”).

Regarding claims 5 and 13, the combination of Kim and Park teaches the method of claim 1, wherein indicating the identification used by the UE, when performing the RRC recovery request, in the RAN initial paging to be the UE context identification assigned by the first network device or the UE context identification assigned by the second network device, comprises:
when a RAN node in a paging area has an X2/Xn connection with both the first network device and the second network device (Kim“[0147] In Step S908, in order to resume the RRC connection, the UE may send the RRC CONNECTION RESUME REQUEST message or new message to the SN. This message also includes the Resume ID and short MAC-I to identify the UE context in the SN and MN.”)., based on the data packet of the core network being sent to one of the first network device and the second network device, determining the UE context identification used by the UE, when performing a RRC recovery request, in the RAN initial paging (Kim“[0147] In Step S908, in order to resume the RRC connection, the UE may send the RRC CONNECTION RESUME REQUEST message or new message to the SN. This message also includes the Resume ID and short MAC-I to identify the UE context in the SN and MN.”).

Regarding claims 6 and 14, the combination of Kim and Park teaches the method of claim 1, further comprising:
before the first network device or the second network device receives the data packet from the core network, configuring the first paging area corresponding to the first network device and the second paging area corresponding to the second network device for the UE (Kim “[0103] In Step S710, the MN also may send to the SN the RRC-INACTIVE NOTIFICATION message or new message to indicate that the UE enters the RRC-INACTIVE state. The MN may provide RAN paging related information to SN, so that the SN may perform RAN paging the UE directly when the SN receives DL data. This message may include the following RAN paging context”).

Regarding claims 7 and 15, the combination of Kim and Park teaches the method of claim 6, further comprising:
before configuring the first paging area corresponding to the first network device and the second paging area corresponding to the second network device for the UE, acquiring the second paging area configured by the second network device (Kim “[0103] In Step S710, the MN also may send to the SN the RRC-INACTIVE NOTIFICATION message or new message to indicate that the UE enters the RRC-INACTIVE state. The MN may provide RAN paging related information to SN, so that the SN may perform RAN paging the UE directly when the SN receives DL data. This message may include the following RAN paging context”).

claims 8 and 16, the combination of Kim and Park teaches the method of claim 6, further comprising:
configuring, by the first network device, the UE context identification assigned by the first network device and the UE context identification assigned by the second network device for the UE (“[0139] In Step S824, the SN may perform the RAN paging over the Uu interface to find the UE based on the RAN paging context included in the RAN PAGING INDICATION message.”).

Regarding claims 18, the combination of Kim and Park teaches the UE of claim 17, wherein the processor is configured to:
use a corresponding UE context identification in the RAN initial paging to initiate a RRC recovery connection processing to the network side according to UE context identification information included in the RAN initial paging (Fig. 11 Kim Step S1112; and Park [0325]).

Regarding claim 19, the combination of Kim and Park teaches the UE of claim 17, wherein the network interface is configured to:
receive the first paging area corresponding to the first network device and the second paging area corresponding to the second network device configured by the first network device for the UE (Kim, Fig. 7 Steps S716 and S720).

Regarding claim 20, the combination of Kim and Park teaches the UE of claim 17, wherein the network interface is configured to:
Kim “[0139] In Step S824, the SN may perform the RAN paging over the Uu interface to find the UE based on the RAN paging context included in the RAN PAGING INDICATION message.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497. The examiner can normally be reached Monday -Thursday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DUNG L LAM/           Examiner, Art Unit 2646                                                                                                                                                                                             

/LESTER G KINCAID/           Supervisory Patent Examiner, Art Unit 2646